Filed 2/11/15 P. v. Nelson CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                       E062170

v.                                                                       (Super.Ct.No. FWV1401186)

MARCUS RAYMOND NELSON,                                                   OPINION

         Defendant and Appellant.




         APPEAL from the Superior Court of San Bernardino County. Bridgid M.

McCann and Ingrid Adamson Uhler, Judges.

         Leslie A. Rose, under appointment by the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.




                                                             1
         Defendant and appellant Marcus Raymond Nelson was charged by felony

complaint with first degree burglary (Pen. Code,1 § 459, counts 1, 3-6), and vandalism

(§ 594, subd. (b)(1), count 2). It was alleged that defendant committed each of the counts

for the benefit of a criminal street gang, pursuant to various provisions of section 186.22.

It was also alleged that he had one prior strike conviction (§§ 1170.12, subds. (a)-(d) &

667, subds. (b)-(i)), one prior serious felony conviction (§ 667, subd. (a)(1)), and one

prison prior (§ 667.5, subd. (b)). Pursuant to a plea agreement, defendant pled guilty to

counts 1 and 4 and admitted one prior strike conviction. The parties stipulated that the

police reports contained a factual basis for the pleas and agreed that defendant would pay

restitution to victims on all counts. The trial court struck the remaining counts and

allegations. Defendant was sentenced immediately. In accordance with the plea

agreement, the court sentenced him to 12 years in state prison and awarded 169 days of

presentence custody credits.

         Defendant filed a timely notice of appeal and requested a certificate of probable

cause, which the court denied. We affirm.

                               PROCEDURAL BACKGROUND

         Defendant was charged with and admitted that, on or about March 31, 2014, he

committed two counts of first degree burglary. (§ 459.)




         1   All further statutory references will be to the Penal Code, unless otherwise
noted.


                                                2
                                      DISCUSSION

       Defendant appealed and, upon his request, this court appointed counsel to

represent him. Counsel has filed a brief under the authority of People v. Wende (1979)

25 Cal. 3d 436 and Anders v. California (1967) 386 U.S. 738, setting forth a statement of

the case and a few potential arguable issues: (1) whether the waiver of the right to appeal

was valid; (2) whether the court abused its discretion in denying the certificate of

probable cause; (3) whether defendant’s guilty plea was constitutionally valid;

(4) whether it was proper for the court to impose restitution on the dismissed counts;

(5) whether there was a sufficient factual basis for the plea; and (6) whether defendant’s

trial counsel was ineffective. Counsel has also requested this court to undertake a review

of the entire record.

       We offered defendant an opportunity to file a personal supplemental brief, which

he has not done.

       Pursuant to the mandate of People v. Kelly (2006) 40 Cal. 4th 106, we have

conducted an independent review of the record and find no arguable issues.




                                             3
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS




                                               HOLLENHORST
                                                             J.


We concur:


RAMIREZ
                    P. J.


McKINSTER
                       J.




                                      4